PER CURIAM.
The decree of the District Court of April 20, 1938, is affirmed for the reasons stated in its opinion of April 16, 1938, and for the further reason that the term of court at which the decree was entered, when the petition to amend was filed, had long since passed, and the amendment sought went to the substance of the decree and not to its form. See Fairmont Creamery Co. v. Minnesota, 275 U.S. 70, 48 S.Ct. 97, 72 L.Ed. 168; Hart v. Wiltsee et al., 1 Cir., 25 F.2d 863, and cases there cited; Casey v. Sterling Cider Co., 1 Cir., 15 F. 2d 52, and Schell v. Dodge, 107 U.S. 629, 2 S.Ct. 830, 27 L.Ed. 601.
The decree of the District Court is affirmed, with costs to the appellees.